DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Bellet et al. (US 2005/0147532 A1) teach a cassette-handling instrument including a photodetector 62 for measuring light absorption at the detection surface and is operable to detect changes in the reflectance of the detection zone as observe through window 40, wherein the detection window is illuminated  by a light source comprising an LED (figure 5; ¶75). 
Petrilla et al (US 2007/0116595 A1) teach a diagnostic test system comprising a housing 60 and at least one light source 72 comprising aa semiconductor light-emitting diode, wherein the at least one light source is designed to illuminate the exposed areas of the detection zone of the test strip 42 (figure 5; ¶47). 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a system for optical detection of target substances further comprising:
a set of light emitters configured to transmit light through the broad face of the detection window and onto the surface of the detection substrate according to an illumination pattern, the illumination pattern comprising a non-uniform distribution of radiant flux received at the surface of the detection substrate; wherein the non-uniform distribution comprises a radiant flux intensity that is greater at an edge region of the detection substrate than a center region of the detection substrate;

a housing statically mounting the illuminator, imager, and detection window, the housing defining an asymmetric test container receptacle configured to removably receive a test container comprising the detection substrate, the asymmetric test container keyed to align the test container in a testing configuration, wherein the detection substrate is arranged proximal to and aligned with the detection window in the testing configuration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796